United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1025
Issued: June 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 10, 2019 appellant, through counsel, filed a timely appeal from a January 30,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a bilateral knee
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On June 26, 2018 appellant, then a 44-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained derangement of her right knee and internal
derangement of her left knee causally related to factors of her federal employment. She attributed
her condition to continuous lifting, bending, standing, and walking with a mailbag on her back.
Appellant advised that she had initially become aware of her condition on April 18, 2017 and
attributed it to her federal employment on March 5, 2018.
An April 12, 2017 x-ray of appellant’s right knee showed tibial tuberosity and patellar
spurs, but no fractures.
In a report dated April 30, 2018 and signed May 4, 2018, Dr. Michael Cushner, a Boardcertified orthopedic surgeon, indicated that appellant was experiencing pain and soreness in the
right knee with prolonged walking, bending, and her use of stairs. He noted that she was status
post a right knee arthroscopy on March 23, 2018. Dr. Cushner advised that a March 5, 2018
magnetic resonance imaging (MRI) scan had shown a medial meniscus tear, a tibial plateau
chondral defect with edema, and fluid in the semimembranosus tibial collateral ligament bursa.
He diagnosed a medial meniscal tear of the right knee status post right knee arthroscopy.
In a report dated May 17, 2018, Dr. Cushner evaluated appellant for left knee pain that had
begun two weeks earlier. He noted that an x-ray of the left knee obtained on May 4, 2018 revealed
mild osteoarthritis. Dr. Cushner diagnosed internal derangement of the left knee and prescribed
pain medication.
In a July 10, 2018 development letter, OWCP informed appellant that additional evidence
was required to establish her claim. It requested that she submit a comprehensive report from a
qualified physician that included a diagnoses and an opinion, supported by medical rationale,
addressing how the claimed employment factors caused or aggravated a medical condition.
OWCP afforded appellant 30 days to submit the requested evidence.
Thereafter, OWCP received a report dated May 3, 2017 from Dr. James Joseph, a Boardcertified orthopedic surgeon, who described appellant’s complaints of burning anterior right knee
pain over the prior week primarily when she sat for extended periods, stood from sitting, or used
stairs. Dr. Joseph noted that she had no history of a knee injury. He diagnosed right knee internal
derangement and patellofemoral pain and provided an injection. On July 26, 2017 Dr. Joseph
evaluated appellant for intermittent right knee pain and stiffness. On examination he found a
positive McMurray’s test. Dr. Joseph diagnosed internal derangement of the right knee and right
knee patellofemoral pain. He administered an injection and recommended exercises as treatment.
Dr. Joseph administered another steroid injection in the right knee on December 13, 2017.
In a report dated February 12, 2018, Dr. Cushner discussed appellant’s complaints of right
knee pain in the posterior area of the leg. On examination he found an inconsistent antalgic gait,

2

a positive McMurray’s sign, medial tenderness, and effusion. Dr. Cushner diagnosed right knee
pain and internal derangement, hamstring tendinitis, and lumbosacral strain.
A March 5, 2018 MRI scan of appellant’s right knee revealed a tear and degenerative signal
in the posterior horn of her medial meniscus, a lateral tibial plateau chondral defect with a
degenerative subcortical marrow edema, and tibial collateral ligament bursa fluid.
In a March 23, 2018 operative report, Dr. Cushner indicated that he had performed a right
knee partial meniscectomy, chondroplasty and abrasioplasty, and major synovectomy.4
A May 15, 2018 MRI scan of appellant’s left knee revealed joint fluid, an ossicle of bone
in the patellar tendon’s proximal fibers, an enthesophyte at the insertion of the quadriceps tendon,
some signal intensity with the posterior horn and body of the medial meniscus, and no fractures.
On May 29, 2018 Dr. Cushner provided findings on examination and diagnosed left knee
pain and internal derangement. In a report dated June 6, 2018, he discussed appellant’s complaints
of bilateral knee pain. Dr. Cushner diagnosed a medial meniscal tear of the right knee, status post
March 23, 2018 right knee arthroscopy, and left knee internal derangement.
In a July 3, 2018 note, Dr. Cushner advised that appellant was unable to work from July 3
to 4, 2018 and could return to work with restrictions on July 5, 2018.
On July 19, 2018 Dr. Cushner noted that appellant complained of right knee pain and
difficulty with squatting, stairs, bending, and increased activity. He indicated that she had a history
of osteoarthritis, which he advised “could have been related to working as a [m]ail [c]arrier doing
prolong[ed] walking, bending, and heavy lifting for over 13 years.” Dr. Cushner diagnosed right
knee internal derangement and osteoarthritis, hamstring tendinitis, and left knee internal
derangement
In a July 24, 2018 statement responding to OWCP’s development letter, appellant
described her duties as a mail carrier, noting that she walked up and down stairs, over uneven
terrain, and performed twisting, bending, turning, and stooping, all of which placed pressure and
weight on her feet. She noted that the heaviness of her satchel caused her to lean to her other side
for balance, creating an abnormal posture, and placing pressure on her feet.
In a July 25, 2018 statement, appellant described her work duties and attributed her
condition to walking, standing, delivering packages, and carrying heavy objects at work.
By decision dated August 20, 2018, OWCP denied appellant’s occupational injury claim
finding that the evidence of record was insufficient to establish a causal relationship between her
diagnosed conditions and the accepted factors of her federal employment.
On September 20, 2018 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review.

4

A March 23, 2018 surgical pathology report of appellant’s right knee arthroscopy signed by Dr. Amber Ebrahim,
Board-certified in pathology, noted that appellant’s final diagnosis based on appellant’s right knee arthroscopic
shavings was fibrocartilaginous and fibrosynovial tissue.

3

By decision dated October 19, 2018, OWCP denied appellant’s request for a telephonic
hearing as the request was untimely as it was not made within 30 days of the August 20, 2018
decision.5
An October 1, 2018 MRI scan of appellant’s right knee revealed osteoarthritis of the medial
joint space and a mild anterior cruciate ligament sprain.
On November 14, 2018 Dr. Sun Jin Kim, a Board-certified orthopedic surgeon, noted that
he was treating appellant for right knee osteoarthritis and advised that he had performed a cortisone
injection of the knee.
In a letter dated November 15, 2018, Dr. Nauka Desai, Board-certified in family medicine,
indicated that appellant had pain and arthritis in her right knee and could require a knee
replacement. She noted, “It is likely that [appellant’s] job as a letter carrier with a route involving
multiple stairs contributed to the worsening of this condition.” Dr. Desai further found that
appellant could not continue in her employment due to her pain and use of a cane to walk.
On January 23, 2019 appellant, through counsel, requested reconsideration of OWCP’s
August 20, 2018 decision.
By decision dated January 30, 2019, OWCP denied modification of its August 20, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,7 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
5

Appellant appealed to the Board. However, on November 26, 2018, counsel requested that her appeal be
dismissed. By order dated January 18, 2019, the Board dismissed her appeal. Order Dismissing Appeal, Docket No.
19-0235 (issued January 18, 2019).
6

Supra note 2.

7

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
8

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.10
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.11 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.12
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a bilateral knee
condition causally related to the accepted factors of her federal employment.
In a report dated November 15, 2018, Dr. Desai noted that appellant had right knee pain
and arthritis and might require a knee replacement. She indicated that it was likely that appellant’s
work as a letter carrier had contributed to appellant’s condition. Dr. Desai’s opinion that
appellant’s employment duties likely contributed to her right knee condition is speculative in
nature. The Board has held that medical opinions which are equivocal or speculative are of
diminished probative value.14 Consequently, the Board finds that Dr. Desai’s opinion lacks the
specificity and detail needed to establish appellant’s claim.15
On July 19, 2018 Dr. Cushner discussed appellant’s complaints of right knee pain and
diagnosed internal derangement of the knees bilaterally, osteoarthritis, and hamstring tendinitis.
He found that she had a history of osteoarthritis which could be related to her work as a mail carrier
performing extended lifting, bending, and walking. Dr. Cushner’s opinion that appellant’s
osteoarthritis could be due to her employment duties is speculative in nature and thus, as noted, is
of limited probative value and is insufficient to meet her burden of proof to establish her claim.16
The remaining medical evidence of record fails to address causation. On May 3, 2017
Dr. Joseph noted that appellant had a history of right knee pain and diagnosed right knee internal
derangement and patellofemoral pain. He provided the same diagnoses in a July 26, 2017 report.
Dr. Joseph failed, however, to address the cause of the diagnosed conditions. The Board has held
10

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

N.M., Docket No. 19-0258 (issued May 8, 2020); Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

T.M., Docket No. 19-1414 (issued February 12, 2020); Cecilia M. Corley, 56 ECAB 662 (2005).

15

C.H., Docket No. 19-0409 (issued August 5, 2019).

16

D.B., Docket No. 19-0514 (issued January 27, 2020).

5

that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.17 Therefore, these reports
are insufficient to establish appellant’s claim.
On February 12, 2018 Dr. Cushner evaluated appellant for right knee pain and diagnosed
right knee pain and internal derangement, hamstring tendinitis, and lumbosacral strain. He
performed a right knee partial meniscectomy, chondroplasty, abrasioplasty, and synovetomy on
March 23, 2018. In progress reports dated April 30 and May 4, 2018, Dr. Cushner diagnosed a
right knee medial meniscal tear after arthroscopy. On May 17 and 29, 2018 he evaluated appellant
for left knee pain and diagnosed internal derangement of the left knee. On June 6, 2018
Dr. Cushner diagnosed a right knee medial meniscal tear postsurgery and internal derangement of
the left knee. On July 3, 2018 he found that appellant was unable to work from July 3 to 4, 2018
and could work with restrictions on July 5, 2018. On November 14, 2018 Dr. Kim diagnosed right
knee osteoarthritis. Neither Dr. Cushner nor Dr. Kim addressed the cause of any of the diagnosed
conditions. As noted above, the Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.18
Appellant also submitted multiple x-rays and MRI scans of both her right and left knees.
The Board has explained, however, that diagnostic studies standing alone lack probative value on
the issue of causal relationship as they do not address whether the employment factors caused any
of the diagnosed conditions.19 The diagnostic reports are therefore insufficient to establish
appellant’s claim.
Appellant has failed to submit rationalized medical evidence establishing causal
relationship between her knee conditions and the accepted factors of her federal employment.
Thus, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a bilateral knee
condition causally related to the accepted factors of her federal employment.

17
See C.C., Docket No. 19-0442 (issued July 22, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
18

Id.

19

N.B., Docket No. 19-0221 (issued July 15, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

